Chapman, C. J.
The order of Hall to Perrin upon the defendants, being for the whole amount due from the defendants, was an assignment, and was valid without an acceptance. Adams v. Robinson, 1 Pick. 461. Kingman v. Perkins, 105 Mass. 111. It was made upon a valid consideration, Perrin being an attorney at law, and having in his possession several claims against Hall, the assured, for collection, and the instrument being made payable to him as their attorney. It is to be presumed without evidence that the taking of such a security was within the scope of his instructions, and whatever he should receive would be in trust for his clients. The statement that Perrin “ obtained irons *55Hall ” this instrument, “ as appears by the order or assignment on the policy,” and the recital that it was given to Perrin, imports that it was delivered to him.
The fact that the policy had previously been delivered to the Cape Ann Savings Bank, it being made payable to them to the amount of their claim as mortgagees, is not inconsistent with the assignment and delivery of the instrument written upon it; for the assignment was expressly made subject to that mortgage, and it would be proper, after executing it, to return the paper to the mortgagees, in order that their claim might be first paid. And the statement of facts imports that they allowed Hall and Perrin to take possession of it long enough at least to execute and deliver the assignment. Temple, the defendant’s secretary, who paid the policy, was notified at the time when he paid the amount due on the mortgage of the existence of the instrument, not only by Presson, but by Hall himself, who admitted to him that he had made it. Temple paid the amount to Hall upon his assertion that he had revoked the assignment, and his request that the balance due on the policy should be paid to him. But his statement could not affect the rights of Perrin, nor give him any authority to receive the money. The defendants still held it in trust for Perrin, and have paid it away incautiously, and the payment is no defence to this action. New England Bank v. Lewis, 8 Pick. 118. The action is properly brought in the name of Hall, and the equitable rights of the assignee will be protected.

Judgment for the plaintiff.